Exhibit 10.4


carrolssideletterexec_image1.gif [carrolssideletterexec_image1.gif]WELLS FARGO
BANK, NATIONAL ASSOCIATION
1808 Aston Avenue, Suite 250
Carlsbad, CA 92008
WELLS FARGO SECURITIES, LLC
550 South Tryon Street
Charlotte, North Carolina 28202
TRUIST BANK
303 Peachtree Road
Atlanta, GA 30308


CONFIDENTIAL
March 25, 2020
Carrols Restaurant Group, Inc.
968 James Street
Syracuse, NY 13203
Attention: Tony Hull, Chief Financial Officer
Re:
Carrols Side Letter
Second Amendment to Credit Agreement

Ladies and Gentlemen:
Reference is made to (i) that certain Credit Agreement, dated as of April 30,
2019, as amended by the First Amendment on December 13, 2019 (the “Credit
Agreement”), by and among Carrols Restaurant Group, Inc. (“Carrols” or “you”),
the lenders party thereto (collectively, the “Existing Lenders”), Wells Fargo
Bank, National Association (“Wells Fargo Bank”), as administrative agent and the
other persons party thereto and (ii) the Second Amendment to the Credit
Agreement, dated as of the date hereof, among you, Wells Fargo Bank, Wells Fargo
Securities, LLC and Truist Bank (Wells Fargo Bank, Wells Fargo Securities, LLC
and Truist Bank, collectively, “we” or “us”), as successor by merger to SunTrust
Bank (the “Second Amendment”). All capitalized terms used but not defined herein
have the meanings given to them in the Credit Agreement or the Second Amendment,
as applicable. Reference is also made to each agreement, dated as of the date
hereof, between you and each Person separately identified by you to us prior to
the date hereof as a “Specified Lessor”.
In connection with the agreements of Wells Fargo Bank and Truist Bank under the
Second Amendment, you hereby agree with us that you shall not, and you shall not
permit any of your Subsidiaries to, make or cause to be made any rent payments
to any Specified Lessor or any subsidiary or affiliate of any Specified Lessor,
in each case, during the period commencing on April 1, 2020, and ending on June
30, 2020 (such period, the “Restricted Period”). On the first Business Day of
each month during the Restricted Period, you agree to provide us with (i) a
certificate executed by a Responsible Officer certifying as to your compliance
with this letter and (ii) a projection of cash flow for the next succeeding
thirteen weeks as of such date in form reasonably satisfactory to us.
This letter and its terms or substance shall not be disclosed, directly or
indirectly, to any other person or entity by any person party hereto without the
consent of each of the other parties hereto except pursuant to the order of any
court or administrative agency in any pending legal or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process or, to the extent requested or required by governmental and/or
regulatory authorities or to the extent necessary in connection with the
exercise of any remedy or enforcement of any rights hereunder.
Section 9.5(b) of the Credit Agreement is incorporated herein, mutatis mutandis,
with respect to the agreements set forth in this letter as if this letter were a
Loan Document, with references to Indemnitee in such Section 9.5(b) meaning each
of us and each of our respective Related Parties.
THIS LETTER, AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED
THERETO (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR
TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF OR THEREOF), SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK), WITHOUT REFERENCE TO ANY OTHER CONFLICTS OR CHOICE OF
LAW PRINCIPLES THEREOF. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY RIGHT
TO TRIAL BY JURY WITH RESPECT TO ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM
ARISING OUT OF THIS LETTER OR THE PERFORMANCE OF SERVICES THEREUNDER. With
respect to any suit, action or proceeding arising in respect of this letter or
any of the matters contemplated hereby or thereby, the parties hereto hereby
irrevocably and unconditionally submit to the exclusive jurisdiction of any
state or federal court located in the Borough of Manhattan, and irrevocably and
unconditionally waive any objection to the laying of venue of such suit, action
or proceeding brought in such court and any claim that such suit, action or
proceeding has been brought in an inconvenient forum. The parties hereto hereby
agree that service of any process, summons, notice or document by registered
mail addressed to you or each of us will be effective service of process against
such party for any action or proceeding relating to any such dispute. A final
judgment in any such action or proceeding may be enforced in any other courts
with jurisdiction over you or each of us.
This letter embodies the entire agreement and understanding among us and you and
your affiliates with respect to the specific matters set forth above and
supersede all prior agreements and understandings relating to the subject matter
hereof. No person has been authorized by any of us to make any oral or written
statements inconsistent with this letter. This letter shall not be assignable by
any party hereto. This letter is not intended to benefit or create any rights in
favor of any person other than the parties hereto. This letter may be executed
in separate counterparts and delivery of an executed signature page of this
letter by facsimile, electronic mail or other electronic means shall be
effective as delivery of manually executed counterpart hereof; provided that,
upon the request of any party hereto, such facsimile transmission or electronic
mail transmission shall be promptly followed by the original thereof. This
letter may only be amended, modified or superseded by an agreement in writing
signed by each of you and us, and shall remain in full force and effect and not
be superseded by any other documentation unless such other documentation is
signed by each of the parties hereto and expressly states that this letter is
superseded thereby. Each of the parties hereto agrees that this letter is a
binding and enforceable agreement with respect to the subject matter contained
herein.
[Signature Pages Follow]



If you are in agreement with the foregoing, please indicate acceptance of the
terms hereof by signing the enclosed counterpart of this letter and returning it
to us.
Sincerely,
WELLS FARGO BANK, NATIONAL ASSOCIATION
By:        /s/ Maureen Malphus    
    Name:    Maureen Malphus
    Title:    Vice President
WELLS FARGO SECURITIES, LLC
By:        /s/ Kevin A. Wright    
    Name:    Kevin A. Wright
    Title:    Director


Sincerely,
TRUIST BANK
By:        /s/ Max N. Greer III    
    Name:    Max N. Greer III
    Title:    Senior Vice President


Agreed to and accepted as of the date first
above written:
CARROLS RESTAURANT GROUP, INC.
By:        /s/ Anthony E. Hull    
    Name:    Anthony E. Hull
    Title:    Vice President, Chief Financial Officer
and Treasurer







